Pee, CueiaM.
The Attorney-General for the State concedes that this case is not distinguishable from the case of S. v. Thomas, supra, as to bill of indictment being required to confer jurisdiction on the Superior Court, and in this respect confesses error in the judgment from which appeal is taken and prays that this case be remanded to the Superior Court of Craven County for trial upon a bill of indictment which may subsequently issue. Hence, judgment is arrested, and the case so remanded.
Judgment arrested.